DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.
Holding & Rationale
Claims 1-4, 6, 19-21, 23, and 52-62 are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/02643 A1 (Prashad et al.) in view of US 2009/0099075 A1 (Barg et al.), US 2013/0303385 A1 (Korlach et al.), US 2004/0121319 A9 (Hillis), US 7,435,794 (Lukyanov et al.), and applicant’s admissions.

Prashad et al., at page 6, teaches detection of nucleotide sequences in each strand of a double-stranded nucleic acid wherein one employs a set of probes that bind specifically to the target in a specific strand.  As stated therein:
In one aspect, the invention is a process for detecting a two-stranded nucleic acid target, which process comprises the steps of:
(1) separating the strands of the target sufficiently to allow them each to hybridize to a nucleic acid probe of complementary nucleotide sequence;
(2) co-incubating the sufficiently separated strands of the target with a nucleic acid probe population that comprises molecules complementary in nucleotide sequence to one target strand and molecules complementary in nucleotide sequence to the other target
strand; and
(3) detecting the nucleic acid probe molecules that are hybridized to target
molecules;
such that step (2) is performed under conditions that allow each strand of the target to form a hybrid with a nucleic acid probe molecule complementary in nucleotide
sequence to that strand;
such that, as to the nucleotide sequence of each nucleic acid probe molecule, there is a totally complementary sequence in the target;
such that each nucleic acid probe molecule is partially complementary in nucleotide sequence to at least one other nucleic acid probe molecule;
such that no two nucleic acid probe molecules are comp1etely complementary in
nucleotide sequence to each other;
such that, where a portion of one nucleic acid probe molecule is complementary in nucleotide sequence to another nucleic acid probe molecule, that portion has a length
which is too short to allow it to hybridize to the other nucleic acid probe molecule under
the conditions of step (2).  (Emphasis added)


Prashad et al., at page 10, teaches of using heat as a denaturant.  As disclosed therein:
Generally, if the target is a DNA molecule, its strands are separated by heat or other means before the hybridization step takes place.


Prashad et al., page 11, second and third paragraphs, teach of hybridization conditions, including the use of formamide.
Prashad et al., page 1, second paragraph, teach:
By the use of specific nucleic acid (RNA or DNA) probes, nucleic acid molecules that signify infection and other disease states may be detected. Certain genetic diseases are characterized by the presence of genes which are not present . in normal tissue. Other diseased conditions are characterized by the expression of RNAs or RNA translation products (i.e. peptides or proteins) which are not expressed in normal cells. Some disease states are characterized by the absence of certain genes or gene portions, or the absence or alteration of expression of gene products or proteins.  (Emphasis added)

The aspect of detecting the absence of a portion of a gene is deemed to fairly suggest the aspect of detecting  “a mutation” (claim 1).

Prashad et al., at page 12. First paragraph, teach:
The hybridization solution may include a chaotropic denaturing agent, a buffer, a pore forming agent, a hybrid stabilizing agent, and the target-specific probe molecule.


As evidenced above, Prashad et al., teaches of detecting target sequences in both strands of a double-stranded nucleic acid molecule, and that such can be at a point of suspected mutation.  Given such, the aspect of just where on each strand a probe binds on a target sequence, be it separate or overlapping that of another probe, is deemed to be a matter of obvious design choice.
Prashad et al., has not been found to teach use of a double strand-specific nuclease (DSN), nor the use of sodium bisulfite.

Barg et al., in paragraph [0093], teaches using a hybridization buffer that comprises such destabilizers.  As stated therein:
[0093] A hybridization buffer is chosen which comprises formamide, NaCl and PEG 6000. The presence of formamide in the hybridization buffer destabilizes double-stranded nucleic acid molecules, as a result of which the hybridization temperature can be reduced to 42.degree. C. without lowering the stringency.  (Emphasis added)


The above showing is deemed to fairly suggest limitations of claim 23 and of claim 59 which depends therefrom.
Neither Prashad et al., nor Barg et al., have been found to each detection of methylation via bisulfite treatment.

Korlach et al., at paragraph [0074], teach treating nucleic acids with bisulfite and how it converts unmethylated cytosine to uracil, while not converting methylated cytosines, and that by sequencing both strands, one can determine if there has been any mismatch in the nucleic acid.  As stated therein:
[0074]   In certain embodiments, the template may be modified by treatment with bisulfite. Bisulfite sequencing is a common method for analyzing CpG methylation patterns in DNA. Bisulfite treatment deaminates umethylated cytosine in a single-stranded nucleic acid to form uracil (P. W. Laird, Nat Rev Cancer 2003, 3(4), 253; and H. Hayatsu, Mutation Research 2008, 659, 77, incorporated herein by reference in their entireties for all purposes). In contrast, the modified 5-MeC base is resistant to treatment with bisulfite. As such, pretreatment of template DNA with bisulfite will convert cytosines to uracils, and subsequent sequencing reads will contain guanine incorporations opposite 5-MeC nucleotides in the template and adenine incorporations opposite the uracil (previously unmethylated cytosine) nucleotides. Treatment of the single-stranded molecule with bisulfite is followed by single-molecule sequencing that provides a sequence read for both strands of the original template nucleic acid. Comparison of the resulting sequence reads for each strand of the double-stranded nucleic acid will identify positions at which an unmethylated cytosine was converted to uracil in the original templates since the reads from the two templates will be non-complementary at that position (A-C mismatch). Likewise, reads from the two templates will be complementary at a cytosine position (G-C match) where the cytosine position was methylated in the original template.  (Emphasis added)

As evidenced above, Korlach et al., teach determining the sequence for not just one, but both strands, and that such can be done in conjunction with having treated the double stranded nucleic acid with bisulfite as such would allow one to readily determine if there had been any changes to the methylation pattern in a given sequence.  By sequencing both strands, one would be able to determine if a mutation was present in both strands.

While Korlach et al., teach bisulfite treatment and generating sequence reads for both strands, they have not been found to teach using two probes that only partially overlap (claim 4).

Hillis, at paragraph [0216], teaches using primers/probes that are “partially overlapping”, and which will allow for detection and amplification of both normal and mutant sequences.

Neither Prashad et al., Barg et al., Korlach et al., nor Hillis have been found to teach incorporation of double strand-specific nuclease (DSN) in the method of preparing a target mutant nucleic acid.

Lukyanov et al., column 17, teach:
Production of Normalized and Subtracted Libraries and Probes for Differential Screening 

The present invention provides several methods for obtaining subtractive and/or equalized DNA libraries and for preparation probes for differential screening. The methods are based on selectively cleavage of DNA in DNA containing nucleic acid duplexes to retain the single stranded DNA of interest. As such, the subject methods can be used for the elimination of the fractions of redundant and/or common molecules of DNA during normalization and\or subtractive hybridization.

***

Depending on the particular interest, nucleic acids in the sample may be a RNA, double stranded DNA (for ex. genomic DNA or cDNA), or single stranded DNA.

Lukyanov et al., column 19, teach:

A feature of the subject nucleases is that, under certain conditions (hereinafter referred to as "DSN conditions"), the subject enzymes preferentially cleave deoxyribonucleic acid molecules in double-stranded nucleic acids (duplex-specific nucleases, DSN). Furthermore, under DSN conditions, the subject enzymes cleave deoxyribonucleic acid molecules in perfectly matched short nucleic acid duplexes with substantially greater activity than non-perfectly matched nucleic acid duplexes of the same length. 



Lukyanov et al., column 20, teach:

The subject enzymes preferentially cleave DNA in perfectly matched DNA containing short nucleic acid duplexes (DNA-DNA or DNA-RNA) with essentially greater activity than non-perfectly matched DNA containing nucleic acid duplexes of the same length. As such, under DSN conditions, the subject enzymes cleave completely matched DNA containing complexes at a rate that is at least about 5 fold, usually at least about 10 fold and more usually at least about 50 fold greater than the rate at which non-completely matched DNA containing complexes (that include as few as one bp mismatch) are cleaved, as measured using the cleavage activity described above.

Lukyanov et al., column 53, last paragraph, teach conditions of a method whereby the double-stranded nuclease, or DSN, was used to selectively degrade duplex structures.  As disclosed therein:
As an example, normalized cDNA from human liver RNA was prepared: polyA RNA from human liver (CLONTECH) was used for full length first strand cDNA preparation by Smart PCR cDNA Synthesis Kit (CLONTECH). Reverse transcriptase was heat inactivated. First strand cDNA was purified and mixed with excess of liver polyA RNA, denatured and hybridized overnight at 69.degree. C. in buffer for hybridization (CLONTECH). After hybridization, hybridizing DNA was diluted in DSN buffer and incubated with DSN at 65.degree. C. for 30 min. The cleavage reaction was stopped by heating.


The above showing is deemed to fairly suggest limitations of claims 1, 3, 4, 19, 20, 21, 23, 52, and 55-58.
It would have been obvious to one of ordinary artisan at the time of the invention to have incorporated the use of a DSN as disclosed by Korlach et al., for to do so would allow one to determine methylation status which can be performed under conditions that are destabilizing (Soldatov et al.)
 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the method disclosed by Lukyanov et al., whereby the double-stranded nucleic acid had been subjected to bisulfite treatment prior to sequencing, and wherein the sequencing was performed via hybridization with probes, and mismatches, sites of no methylation, were detected while duplex structures that were fully complementary had been effectively removed via their being degraded  as a result of having been treated with a double-strand-specific nuclease (DSN; Lukyanov et al.). 
It would have been obvious to the ordinary artisan to use multiple sets of probes (claim 21) as such would allow for the simultaneous determination of the methylation status of multiple sites, thereby increasing the amount of information being obtained with little, if any, additional cost.
It would have also been obvious to said ordinary artisan to design the probes such that they are of sufficient length that one could identify where the methylation event did not occur, for using single nucleotides would not provide the needed specificity, not to mention that they would also be hybridizing to complementary nucleotides that are not related to the suspected methylation site(s) of interest.
Applicant, at page 51, lines 9-12, states:
The entire contents of all of the references (including literature references, issued patents, published patent applications, and co-pending patent applications) cited throughout this application are hereby expressly incorporated by reference.

Applicant, at page 28, line 24, bridging to page 29, line 5; and again, at page 51, line 25, bridging to page 52, line 6, states that enzymes that can be used in the claimed method are known in the art.  As asserted to therein:
For the purposes of the present disclosure, the term "double-strand specific nuclease" or "DSN" includes DNA/RNA guided enzymes which have preferential acitvity [sic] on double-stranded DNA, as opposed to single stranded DNA. Examples of such enzymes that can be employed in conjunction with NaME include the RNA-guided Cas9 enzymes (Gu et al, Depletion of Abundant Sequences by Hybridization (DASH):  Using Cas9 to remove unwanted high-abundance species in sequencing libraries and molecular counting applications Genome Biology 2016; 17, 41 ), or the Argonaute DNA-guided enzymes (Gao et al, DNA-guided genome editing using the Natronobacterium gregoryi Argonaute, Nature Biotechnology May 2016 advanced online publication). These DNA/RNA guided enzymes digest DNA with high preference when the probe ('guide oligonucleotide') is fully matched to the target DNA, and less so when there is a mismatch. By employing probes targeting both top and bottom DNA strands in an overlapping fashion as described in the present invention, NAME can be applied with DNA/RNA guided enzymes, in the same manner as when using other DSN nucleases described herein.

As evidenced above, applicant has incorporated by reference any document cited.  Given such, the disclosure is deemed to comprise the publication of Gu et al., “Depletion of Abundant Sequences by Hybridization (DASH): using Cas9 to remove unwanted high-abundance species in sequencing libraries and molecular counting applications”, Genome Biology, (2016) 17:41.  As seen therein, Gu et al., teach a method by which unwanted, high-abundance species of nucleic acid are removed from a sample through the action of an enzyme, Cas9, which degrades fully complementary probe-target sequences versus target-probe duplexes that comprise a mismatch. 
Gu et al., in their abstract, teach:
We introduce DASH (Depletion of Abundant Sequences by Hybridization).  Sequencing libraries are 'DASHed' with recombinant Cas9 protein complexed with a library of guide RNAs targeting unwanted species for cleavage, thus preventing them from consuming sequencing space. We demonstrate a more than 99 % reduction of mitochondrial rRNA in HeLa cells, and enrichment of pathogen sequences in patient samples. We also demonstrate an application of DASH in cancer. This simple method can be adapted for any sample type and increases sequencing yield without additional cost.

Gu et al., page 6, right column, last paragraph, teach:
In this paper we have introduced DASH, a technique that leverages in vitro Cas9 ribonucleoprotein (RNP) activity to deplete specific unwanted high-abundance sequences, which results in the enrichment of rare and less abundant sequences in NGS libraries or amplicon pools.

Gu et al., page 9, left column, last paragraph, assert:
Here, we have demonstrated the broad utility of DASH to enhance molecular signals in diagnostics and its potential to serve as an adaptable tool in basic science research.


In view of the above showing, it would have been obvious to a person of ordinary skill in the relevant art to have modified the method of Prashad et al., Barg et al., Korlach et al., Hillis and Lukyanov et al., where one may optionally treat both strands of a nucleic acid of interest with bisulfite (Korlach et al.), whereby unmethylated nucleic acid is converted, therein presenting mutations that can be detected and identified via hybridization of probes to any number of target sequences, and wherein the sample is enriched for minority targets via use of endonucleases that specifically and preferentially cleave complementary double strand nucleic acid molecules versus duplex structures that are not fully complementary, wherein the “double strand-specific nuclease (DSN)” can be any of those known in the art, including Cas9 as disclosed by Gu et al. 
In view of the interest in being able to detect target sequences that are rare, e.g., mutant sequences, be they naturally occurring in a gene and/or are reflective of changes in methylation patterns (bisulfite treatment-induced), said ordinary artisan would have been amply motivated to have combined such technologies and would have done so given the well-developed state of the art and the detailed guidance provided.
Therefore, and in the absence of convincing evidence to the contrary, claims 1-4, 6, 19-21, 23, and 52-62 are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/02643 A1 (Prashad et al.) in view of US 2009/0099075 A1 (Barg et al.), US 2013/0303385 A1 (Korlach et al.), US 2004/0121319 A9 (Hillis), US 7,435,794 (Lukyanov et al.), and applicant’s admissions.

Response to argument
At pages 9-12 of the response of 11 May 2022, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 103(a). Said traversal has been considered and, thusly, a rejection of claims under 35 USC 103(a), based upon a newly-cited reference (WO 94/02643 A1 (Prashad et al.) has been applied

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634